Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an arguments filed 07/22/2022 in which claims 1-9 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graumann et al (US 2015/0317527 A1).
	As to claims 1, 9, Graumann teaches device and method for detecting the steering wheel position, the steering wheel (106) angle and/or the inclination of the steering wheel of a vehicle (not shown), characterized in that the device comprises at least one camera (102) by means of which the steering wheel can be sensed, wherein reference objects (110) are provided on the back of the steering wheel. (See Abstract ¶0023, ¶0024; Figs. 1a,b).
	method for detecting the steering wheel position, the steering wheel angle and/or the inclination of the steering wheel of a vehicle (not shown), characterized in that the steering wheel (106) is sensed by at least one cameras (102), wherein the at least two cameras can detect reference points (110) on the steering wheel. (See Abstract ¶0023, ¶0024; Figs. 1a,b). (Claim 9)
	Wherein the term “reference objects” is met by the term “fiducial marks”.
	Graumann does not explicitly teach characterized in that the device comprises at least two cameras by means of which the steering wheel can be sensed, wherein at least three reference objects are provided which can be releasably fastened to the steering wheel.
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that the device comprises at least two cameras by means of which the steering wheel can be sensed, wherein at least three reference objects are provided which can be releasably fastened to the steering wheel; within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Graumann teaches the use of at least one camera by means of which the steering wheel can be sensed and a series of fiducial marks (110). The at least one camera (102) and the pluralization of fiducial marks implies that two cameras and three reference objects can be used respectively. 
It is common in the art of optical analysis to attach reference objects to a target by clips, clamps, fasteners, adhesives, etc. therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed to include at least two cameras by means of which the steering wheel can be sensed, wherein at least three reference objects are provided which can be releasably fastened to the steering wheel.
Further, the differences in the amount of cameras, reference objects and how they are attached to the steering wheel will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such limitations are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device and method of Graumann at least two cameras by means of which the steering wheel can be sensed, wherein at least three reference objects are provided which can be releasably fastened to the steering wheel.
	The advantage of this inclusion is to determining, based at least in part on the comparison, spatial information associated with an object of the vehicle, and sending information based at least in part on the determined spatial information.
	As to claim 2, Graumann also teaches device characterized in that, in the case of the series of fiducial marks (110), they are configured to in each case be located in the upper transition of a crosspiece in the steering wheel (106) to the steering wheel rim of the steering wheel or; (See ¶0024; Figs. 1a,b). 
	The series of fiducial marks are located on the back of the steering wheel; therefore, they are located in the upper transition of a crosspiece in the steering wheel (106).
	at a defined distance to this transition with a defined direction to this transition, wherein one of said two reference objects is configured to be fastened on the left-hand side of the crosspiece of the steering wheel and the other of said two reference objects can be fastened on the right-hand side of the crosspiece of the steering wheel, wherein said two reference objects can be distinguished from the at least one further reference object. 
	As to claim 3, Graumann also teaches, characterized in that reference aids are part of the device, which are configured in such a way that in the mounted state, they are arranged outside the periphery of the steering wheel (106) and which are in each case associated with one of the two reference objects (110), which are configured to in each case be fastened in the upper transition of a crosspiece in the steering wheel to the steering wheel rim of the steering wheel or; (See ¶0024; Figs. 1a,b).
	at a defined distance to this transition, such that the connecting line between the two reference aids coincides with or extends in parallel with the connecting line of the two reference objects mentioned.   
	Claims 06-08 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graumann et al in view of Ricci (US 2016/0086391 A1).
	As to claims 06-08, Graumann teaches device according to claim 1, in which these claims depends on.
	Graumann does not explicitly teach characterized in that the two cameras are arranged on the same side of the vehicle, outside the vehicle.
	characterized in that each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel. (Claim 7).
	characterized in that the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle. (Claim 8).
	However, Ricci does teach in an analogous art a device characterized in that the two cameras are arranged, outside the vehicle. (See Abstract ¶0235 Line 26-27, ¶0259, ¶0456, ¶0663 Lines 01-09)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Graumann characterizing two cameras arranged on the outside of a vehicle.
	The advantage of this inclusion is to monitor and identify the conditions of a vehicle.
	Graumann when modified by Ricci still do not explicitly teach the two cameras are arranged on the same side of the vehicle, the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel, the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “the two cameras are arranged on the same side of the vehicle, the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel, the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
	It is common in the art of optical analysis of detecting the positioning of a steering wheel, to place cameras in different locations; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try to enable the claimed placements of the cameras.
Further, the differences camera positioning will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such placement of the two cameras are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Graumann when modified by Ricci the two cameras are arranged on the same side of the vehicle, the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, either on the right-hand side of the vehicle or on the left-hand side of the vehicle, wherein both cameras detect the same steering wheel, the two cameras are arranged on different sides of the vehicle, wherein each of the two cameras in each case has a solid angle that allows for a steering wheel to be detected by both cameras, both on the right-hand side of the vehicle and on the left-hand side of the vehicle.
	The advantage of this inclusion is to accurately measure the object under test. 

Allowable Subject Matter
Claims 04 and 05 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 04, Even though Graumann teaches the device of claim 01, it does not teach alone or in combination characterized in that the device comprises a frame for the three reference objects, wherein the three reference objects are interconnected by means of the frame, wherein the frame consists of three longitudinal elements that are interconnected, at a common center point, at one of the ends thereof, wherein the reference objects are in each case resiliently fastened at the other end of the longitudinal elements, in order to push such that the reference objects in the longitudinal direction of the longitudinal elements.
Claim 05 are also objected due to their dependency of claim 04.




Response to Arguments
Applicant’s arguments filed 07/22/2022 with respect to claims 01-09 they have been considered but are moot because the arguments do not apply to the references as they are being used in the current rejection.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886